 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalter B. Cooke, Inc. and J. Tara Kluge. Case 2-CA-16979June 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn November 30, 1981, Administrative LawJudge Steven B. Fish issued the attached Decisionin this proceeding. Thereafter, the General Counseland the Charging Party filed exceptions and sup-porting briefs, and Respondent filed cross-excep-tions, a supporting brief, and a brief in answer tothe General Counsel and the Charging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect, Standard Dry Wall Prod-uct4 Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.a We correct a minor error by the Administrative Law Judge. TheAdministrative Law Judge erroneously stated that the General Counseland the Charging Party had alleged joint-employer status between Cookeand the trade houses of Pyramid and Ruggiero only with respect to thoseemployees at Pyramid and Ruggiero who had been formerly employed atCooke. In fact, the General Counsel and the Charging Party claimed thatthe entire operations of Pyramid and Ruggiero were conducted as jointemployers with Respondent Cooke. They limited, however, the applica-tion of their requested remedy to former Cooke employees at the Pyra-mid and Ruggiero establishments.DECISIONSTATEMENT OF THE CASESTEVEN B. FISH, Administrative Law Judge: Pursuantto charges filed on December 28, 1979,' by J. TaraI All dates hereinafter referred to, unless otherwise indicated, refer to1979.Kluge, herein called the Charging Party, the RegionalDirector for Region 2, issued a complaint and notice ofhearing on May 27, 1980. The complaint alleges, interalia, that Walter B. Cooke, Inc., herein called Respond-ent, violated Section 8(a)(1) and (3) of the NationalLabor Relations Act as amended, herein called the Actby laying off some 19 employees, and subcontractingwork formerly performed by these employees, in orderto obtain economic relief from the obligations of the col-lective-bargaining agreement then in effect between Re-spondent and Division 100, Local 144, Hotel, Hospital,Nursing Home and Allied Health Service Union, ServiceEmployees International Union, AFL-CIO, herein calledthe Union or Local 144, thereby engaging in conduct in-herently destructive of employee rights.On December 31, 1980, the Regional Director issuedan order amending complaint, alleging various individ-uals employed by Respondent to be supervisors andagents within the meaning of the Act, and alleging thatRespondent subcontracted the work formerly done by itsemployees to funeral trade houses.The hearing was opened before me on January 19,1981. During opening statements the General Counsel al-leged that he intended to prove that two of the tradehouses, to whom Respondent subcontracted certain of itswork, were in fact joint employers with Respondent ofthese employees.2Respondent objected to proceedingfurther with the hearing of the case, on the grounds thatthe General Counsel failed to serve or otherwise notifyeither Pyramid or Ruggiero of these proceedings, andthat these parties should be notified in order to be able toprotect whatever interest they may have in the outcomeof the hearing.Both the General Counsel and the Charging Party re-sponded by waiving any claim of any kind of relief orfinding of liability against Pyramid or Ruggiero as aresult of their alleged joint employer status with Re-spondent. In view of that position, I denied Respondent'srequest to adjourn the hearing in order to serve these al-leged joint employers. The hearing then proceeded, andwas heard on January 19-23 and on March 2-3, 1981.sBriefs have been received from Respondent, the Gen-eral Counsel, and the Charging Party, and have beenduly considered. Upon consideration of the entire recordand my observation of the demeanor of witnesses, Imake the following:' These trade houses are Pyramid and Ruggiero Funeral Services,herein called Pyramid and Ruggiero respectively.a Insofar as Respondent contended that it was prejudiced by the failureto serve Pyramid and Ruggiero, I find that the 6-week interval betweenJanuary 23 and March 2, when Respondent presented its case, was morethan sufficient time for them to have contacted officials of Pyramid orRuggiero, if it felt it was necessary to dispute any testimony of the Gen-eral Counsel's witnesses pertaining to the joint employer issue. In fact, aswill be seen below, George Amato, Respondent's Vice President who didtestify to this issue essentially confirmed the testimony of the GeneralCounsel's witnesses with respect to factual matters bearing on the jointemployer status of Respondent and Pyramid and Ruggiero. Thus Re-spondent was not deprived of due process by the failure to serve Pyra-mid or Ruggiero.262 NLRB No. 74626 WALTER B. COOKE, INC.FINDING OF FACTI. JURISDICTIONRespondent, a New York corporation, is engaged inthe business of providing funeral and related services,with an office and place of business in New York, NewYork. Annually, Respondent derives gross revenues fromits operations in excess of $500,000, and purchases goodsand materials valued in excess of $50,000 directly fromsources located outside the State of New York. Respond-ent admits and I so find that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act. It is also admitted and I so find that Local144 is a labor organization within the meaning of Section2(5) of the Act.11. THE FACTSA. Prior ChargesOn July 6, 1979, Local 144 filed charges against Re-spondent in Case 2-CA-16572, alleging in substance thatRespondent violated Section 8(a)(1), (3), and (5) of theAct by terminating the employment of its employees onor about June 29, 1979, because of their membership andactivities on behalf of Local 144, and by refusing to bar-gain collectively with the Union. On the same day,Charging Party Kluge filed a charge in Case 2-CA-16571, alleging that Respondent violated Section 8(a)(l)and (3) of the Act by laying off 19 named employees be-cause they are members of Local 144.There is no dispute that these prior charges dealt withthe same matters involved in the current charge heardbefore me.On August 31, the Acting Regional Director forRegion 2 issued a letter refusing to issue complaint onLocal 144's charge, reading as follows:Dear Sir:The above-captioned case charging a violationunder Section 8 of the National Labor RelationsAct, as amended, has been carefully investigatedand considered.As a result of the investigation it does not appearthat further proceedings on the charge are warrant-ed.The evidence does not tend to establish that theabove-named Employer violated the National LaborRelations Act as alleged by you. It appears from theevidence adduced in the investigation that WalterB. Cooke, Inc., (hereinafter, Cooke) in or aboutMay 1979 determined to reduce its work force andto subcontract out certain work to the funeral tradeservices. It further appears that this decision wasbased on economic conditions and not because ofany discriminatory motives which could be deemedto be violative of the Act. It further appears that, inor about May 1979, Cooke notified and had discus-sions with the Union concerning the above decision.Thereafter, on June 29, 1979, Cooke reduced itswork force by laying off about 18 of its employees.It appears that in implementing its decision Cookecomplied with the seniority and subcontracting pro-visions of its collective-bargaining agreement withthe Union. No evidence was adduced to establishthat the layoffs were motivated because of the em-ployees' membership in and activities on behalf ofthe Union. Further, the evidence does not tend toestablish that Cooke or any other Employer in-volved herein violated the Act in any other mannerencompassed by your charge. I therefore am refus-ing to issue a complaint in this matter.No appeal was filed by Local 144 of this action by theRegion.Also on August 31, the Region approved the with-drawal of the charge filed by Kluge in Case 2-CA-16571.4B. Respondent's OperationsRespondent, a subsidiary of Service Corporation Inter-national, herein called SCI, owns and operates 10 funeralchapels in New York City.5Each chapel is supervisedby a manager who reports to George Amato, vice presi-dent of Respondent. Donald Campbell was at the time ofthe events in question vice president of SCI's easternregion, with responsibility for overseeing the operationsof 50 SCI corporations in the eastern portion of thecountry, involved in various aspects of the funeral indus-try.Respondent is a member of the Metropolitan FuneralDirector's Association, Inc., herein called MFDA, anemployer association. For a number of years, Respond-ent through MFDA has recognized Local 144 as the col-lective-bargaining representative of certain of its employ-ees at all 10 of its locations. A collective-bargainingagreement effective from October 9, 1976, to October 9,1979, between MFDA and Local 144, provides for rec-ognition of all licensed funeral directors, embalmers, un-dertakers, registered residents and registered trainee fu-neral directors who perform duties encompassed by theirlicenses, excluding supervisors, proprietors, corporate of-ficers, and principal stockholders of funeral establish-ments, their close family relatives, and all other employ-ees.On June 28, Respondent employed 36 licensed funeraldirectors and 6 registered residents at its various chap-els.84 Although the record does not reflect the reason for the withdrawalof Kluge's charge, I take judicial notice of Regional Office practice ofpermitting a charging party to withdraw charges in lieu of having saidcharges dismissed.s Three chapels are located in Manhattan: 1504 Third Avenue (85thStreet), 117 West 72d Street (72d Street), 234 8th Avenue (Chelse).Three are in the Bronx: I West 190th Street (190th Street), 2135 West-chester Avenue (Parkchester), and 165 E. Tremont Avenue (Concourse).Two chapels are located in Queens: Hillside Avenue in Jamaica (Jamaica)and Roosevelt Avenue in Jackson Heights (Jackson Heights). And twochapels are in Brooklyn: 20 Snyder Avenue (Snyder Avenue), and 69004th Avenue (Bay Ridge).6 At its 85th Street chapel, Respondent employed 11 funeral directors(C. Arnold, C. Ekholm, G. Astazadour, S. Walkoczy, T. Kluge, J. Joyce,E. Cahill, J. Franza R. Anderson, M. Kenny, and C. Killeen), and 2 resi-dents, J. Kassan and E. Mevec. At 72d Street, Respondent employedthree funeral directors (B. Kymick, J. McPhillips, and J. D'Errico), andContinued627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe work performed by funeral directors consisted oftaking first calls which consists of both phone calls andvisits from persons requiring information about funeralservices provided by Respondent; making removals ofbodies from the place of death to the chapels; embalm-ing, which encompasses the injection into the corpse ofembalming fluid, and generally includes also the dressingand casketing of the bodies; and directing, which in-cludes the supervision of the funeral service and theburial. The funeral directors also performed arrange-ments which refers to discussions with the families wherethe details of the funeral are finalized as well as themaking of the necessary calls to the cemetery, florist,newspapers, and churches.7Of these responsibilities, removals, embalmings, ar-rangements, and directions were all duties encompassedwithin the license of a funeral director.The registered residents were unlicensed, and were ba-sically apprentices, training to become licensed funeraldirectors, who would assist and learn from the funeraldirectors in their various functions. As noted, the resi-dents were covered by the collective-bargaining agree-ment.The collective-bargaining agreement provides for abasic workday of 8 hours and workweek of 40 hours, forwhich employees are paid weekly salaries.Articles III and V of the collective-bargaining agree-ment, the interpretation and reconciliation of which con-stitutes a substantial disagreement between the parties,and significant issues herein, are set forth below in perti-nent part:ARTICLE IIIManagement Rights-Duties of Employees-Subcontracting-Private Arrangements-NoDiminution-Trainee RatioSection 1. Except as otherwise provided herein,nothing in this Agreement is intended or shall be in-terpreted to limit, restrict or circumscribe manage-ment's exclusive right to designate, assign andschedule work or to limit, restrict or circumscribeany other management prerogative of the Employerwhether the same were exercised heretofore or not.Every employee shall be required to perform allduties presently being performed and in addition, allother duties related to the operations of funeral es-one resident, A. Tafuri. At Chelsea there was one funeral director (G.Marschner) and no residents. At 190th Street Respondent employed sixfuneral directors (V. Harry, L. Tillot, L. Micewicz, C. Marschena, V.Agostinelli, and N. Stone) and no residents. At Concourse, Respondenthad two funeral directors (K. Mack and C. Towe) and no residents. AtParkchester there were four funeral directors (C. Bonura, R. Davis, R.Winn, and J. Marcoux) and two residents, T, Liberati and F. Basile. Atits Jamaica chapel Respondent employed two funeral directors (J. Harrisand B. Dowd) and no residents. At Jackson Heights there were four fu-neral directors (P. Tedesco, E. Duda, P. Stenzel, and B. Hults) and noresidents. At Bay Ridge Respondent employed two funeral directors (R.Snopkoski and P. Nicosia) and one resident, J. Falzarano. At its SnyderAvenue chapel Respondent employed one funeral director (M. Qualan-tone) and no residents.I Arrangements were also frequently made by managers and assistantmanagers at the various chapels, who are supervisors and were not cov-ered by the collective-bargaining agreement.tablishments. In emergencies, employees may be re-quired to perform other duties.Section 2. Except as provided in Article XVIII,Section 2 and subject to Article V, the Union rec-ognizes the right of the Employer to change itsmethod of operation, including a change to or fromthe use of independent contractors or subcontrac-tors.Section 3. No independent contractor or subcon-tractor will be engaged for work for which a li-cense is required within the Employer's normal geo-graphical service area-unless the work to be per-formed by him has first been made available to theEmployer's remaining employees, as provided for inArticle V.Section 4. (a) No Employer which has an employ-ee on layoff with recall rights may engage a non-related employer to have the latter's employees per-form work for which a license is required for theformer Employer in connection with a funeral beingconducted by or for the former unless the work tobe performed has first been made available to theEmployer's employees, as provided for in ArticleV.(b) In the event of an alleged violation, em-ployees shall perform as directed and the Unionshall be limited to raising a grievance, which willbe subject to arbitration, against the Employerwhich it claimed has failed to utilize its recall list.(c) As used herein, "non-related employer"shall not include employers presently involved inreciprocal or ongoing rental and/or service ar-rangements, or covered funeral establishmentsowned or operated by the same person, personsor corporation or parent company.ARTICLE VOvertime Hours and Rates-Pyramiding-MealTime and PaymentSection 1. The Employer may require an employ-ee to work additional hours beyond eight (8) hoursper day and forty (40) hours per week, and in thatevent the employee shall be paid at the hourly over-time rate for all work after eight (8) hours daily orforty (40) hours weekly. An employee who is re-quired to work a seventh day in any work weekshall, if he consents to work, be paid at the rate ofdouble his regular hourly pay for all work on suchseventh work day. No employee shall be entitled toovertime for working a sixth or seventh successiveday so long as such sixth or seventh day shall be ina different payroll period from the preceding fivework days. It is specifically understood and agreedthat there is to be no pyramiding of overtime.Section 2. Recall overtime work pursuant to Arti-cle III, Section 3 shall be made available pursuantto subparagraphs (a) through (h) hereof to the fol-lowing persons in the order set forth in 1. through3. below:1. The Employer's regular employees.628 WALTER B. COOKE, INC.2. Other persons, including laid-off employees,whom the employer allows to sign-up for recallwork.3. Any other person suitable to the Employer,including independent contractors or sub-contrac-tors.(a) It is the essence of this provision that theEmployer must be able to achieve coverage andefficiency by the use of independent contractorsor sub-contractors.(b) Persons desiring overtime hereunder mustspecify the days for which they will be availableduring the following month, no later than thetwentieth day of the preceding month. As usedhereunder, "day" shall be deemed to include theperiod of time commencing with the expirationof their regular shift and the commencement oftheir next regular shift. In the event that there isa calendar day or days intervening betweenshifts, the employee may also designate such dayor days. In the event sufficient employees do notindicate availability to cover all days, weekendsand holidays, the Employer shll have the optionof using the employees on the days designated bythem and supplementing them with independentcontractors or sub-contractors, or of using inde-pendent contractors or sub-contractors for theentire month.(c) Once having indicated his availability, anemployee. will be required to perform the workrequested of him as assigned during the day inquestion. Failure by an employee to work as di-rected on a day for which he had indicated hisavailability, shall subject him to disciplinaryaction unless his failure is based upon justifiableexcuse.(d) In the event an employee fails or refuses toperform the work requested of him, as assigned,on a day for which he has indicated his availabil-ity, the Employer shall be under no obligation toseek other regular employees to do same beyondthose who have registered their availability forthat particular day, but may utilize whatevermeans are deemed necessary in order to have thework accomplished.(e) In the event more than one person is re-quired, the Employer may designate the secondperson from any source whatsoever, in keepingwith his usual practice.(f) In the event the employees do not designatesufficient coverage as provided for in (b) abovefor two (2) successive months, the Employershall be free to utilize independent contractors orsubcontractors thereafter indefinitely, subject to arequest by the Union for a meeting to effect thereinstatement of the use of the priority list.(g) Employees shall be compensated for allwork performed hereunder at the rate of timeand one-half their regular hourly rate of pay, not-withstanding the provisions of Section I hereof,provided that there shall be a two (2) hour mini-mum guarantee per recall for employees undersubsections 1. and 2. above, provided howeverthat the minumum shall not apply to overtimecontiguous with an employee's regular shiftwhich shall be paid as regular overtime. Eachemployee will be required to maintain and submitdetailed time records for such work and withregard to his use of service vehicles on forms tobe made available by his Employer. There shallbe no compensation except as provided forherein.(h) Where the work required to be performedis outside of the normal geographical area serv-iced by the Employer, or in the event employeesdesignating their availability live too remote fromthe place of the removal or other work to allowfor expeditious handling thereof, the Employershall be free to utilize an independent contractoror subcontractor.Article XVIII which is referred to in article III,section 2, provides as follows:ARTICLE XVIIINew Members of the DivisionSection 1. Any Employer who shall be admittedto membership in the Association or to its LaborRelations Division subsequent to the execution ofthis Agreement, may elect to accept the terms andbecome a party hereto, and when notice of his ad-mission and such elections have been given by theAssociation to the Union, this collective Agreementshall supersede any individual Agreement with theUnion which the member may have made before heis admitted to membership in the Association or toits Labor Relations Division.Section 2. An Employer who was not a party tothe collective bargaining agreement which expiredOctober 9, 1976 may not avail himself of the sub-contracting option provided in Article III, Section 2for a period of six (6) months after the date of hisacceptance of this Agreement.In article III, section 2, of the contract, the designation"independent contractors or subcontractors," is common-ly referred to by the parties and in the industry as"trade." Both Pyramid and Ruggiero, the two employersalleged by the General Counsel to be joint employerswith Respondent are considered part of trade. The use oftrade by various employers in the industry is not uncom-mon. At Respondent the use of trade houses has been alongstanding practice in certain situations. Respondent'schapels are opened for visitation from 8 a.m. to 9:30 p.m.It's employees worked five 8-hour shifts, either 8 a.m. to5 p.m. or from 1 p.m. to 10 p.m.Respondent's use of trade during these hours arose pri-marily with respect to removals and embalinings. If aneed for these services became apparent, Respondent'spersonnel at the chapel where the call was receivedwould be utilized if they were available. If not, otherchapels in the area would be contacted to see if they hadany available personnel on duty to perform these func-629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions. Trade would be called only if there were no funer-al directors on duty and available to do the removals andembalmings.The function of assigning this work was performed be-tween the hours of 8 a.m. to 4 p.m., by Jeannie Quinn,Respondent's dispatcher at its central office located at85th Street. Between 4 p.m. and 10 p.m., these functionswere performed in the same fashion by the manager, as-sistant manager, or even by a rank-and-file employeesemployed at the particular chapel where the call was ini-tially taken.The hours from 10 p.m. to 8 a.m. are known as themidnight shift. Prior to 1974 or 1975, Respondent em-ployed four licensed funeral directors on this shift, whoworked at 190th Street and 85th Street. During thisperiod of time, these four employees performed all theremovals and embalmings for Respondent's chapels thatwere necessary on this shift. Trade was not used on thisshift prior to 1974 or 1975.Sometime in 1974 and 1975 Respondent eliminated themidnight shift, and began to use trade for most of its re-movals and embalmings that arose during the midnightshift. The record does not reveal whether or not any em-ployees were laid off at the time, but it does reveal thatCharles Eckholm, one of these four employees was trans-ferred to the day shift for 9 months. The record does notreveal who if anyone worked on the midnight shift forthis 9-month period, but Eckholm, after 9 months on theday shift, was transferred back to the midnight shift. Hewas the only funeral director employed on this shift, andhis function was essentially to dispatch trade for all ofRespondent's chapels. Eckholm had a list of the varioustrade houses used by Respondent covering the variouslocations of its chapels and would call the appropriatetrade house where removals and embalmings were re-quired."Prior to the June 28 layoffs, Sinkowski was the tradehouse used by Respondent to service its Bronx chapels.Its Brooklyn and Manhattan chapels were serviced byPyramid. Other trade houses used by Respondent priorto the layoff included New York Funeral Service, Gal-laher, and Bresher.In 1978, trade houses performed from 500-1,000 em-balmings for Respondent out of a total of some 4,000 em-balmings performed for Respondent. During the sameperiod of time, trade performed from 1,000-1,200 remov-als for Respondent.'0Many of these trade houses used Respondent's facili-ties for embalming prior to the June 28 layoff. Sinkowskiused Respondent's Bronx chapels on a fairly regular' The record reveals that at Parkchester and 190th Street on rare occa-sions employees who were not on duty were called at home by varioussupervisors or employees to perform removals and embalmings beforetrade was utilized. However, I find this to have been an isolated and in-frequent occurrence, and that the well-known, dominant, and establishedprocedure at Respondent was to call trade when there were no on-dutypersonnel available.9 On rare occasions, Eckholm would call employee Joe Franza andpermit him to make a removal or an embalming, where Franza had in-formed Eckholm that he would be available for any such work at SnyderAvenue or Bay Ridge that might arise during the midnight shift hours.'o Usually whoever performs the removal will also perform the em-balming. Not all bodies are embalmed, however, and in some situationsonly the removal will be necessary.basis. Pyramid would utilize Respondent's Chelseachapel when it was servicing a Chelsea call," whichwas approximately once a week. New York FuneralService would use Respondent's Snyder Avenue facilityfor an embalming, also about once a week.None of these trade houses was charged by Respond-ent for the use of Respondent's facilities.None of the trade houses had an office or a desk atany of Respondent's chapels, nor did the trades houseshave employees regularly stationed at any of these chap-els. In addition, there was no utilization of Respondent'svehicles by trade houses prior to the June 28 layoff.Overtime was provided for in the contract in articleV, and called for the payment at time and a half. Thereare two types of overtime, contiguous and recall. Contig-uous overtime, which is overtime contiguous to or inother words immediately before or after an employee'sregular shift, was a fairly common practice at Respond-ent prior to the layoffs.Recall overtime is overtime which is not contiguous toan employee's regular shift, and involves situationswhere an employee is called in to perform overtime onhis day off or at other times not immediately before orafter his regular shift.Recall overtime as provided for in the collective-bar-gaining agreement, in article V, calls for an involvedsystem of an employee's signing up on a list specifyinghis availability, requiring the employee to perform theovertime if requested at such time, subject to discipline ifhe does not, guaranteeing the employee a minimum of 2hours per recall, and permitting Respondent to utilizetrade in the event that employees do not designate suffi-cient coverage for 2 successive months. It is not disputedthat recall overtime as defined in the contract has notbeen used by Respondent at any of its chapels. Therewas some testimony that some employees signed a list in1976 or 1977, but there is no evidence that any such listwas ever used to set in motion the provisions of the con-tract. It appears that the employees did not sign up insufficient numbers to provide adequate coverage, andRespondent simply did not use the contractual provisionsdealing with recall overtime.There was some evidence that some employees werecalled to perform overtime on occasion at times not con-tiguous to their regular shifts. It is clear however thatthese situations were not pursuant to any list, they werepurely voluntary by the employee, and pursuant to pri-vate arrangements between the person on duty'2makingthe call to the employee notifying him of the overtimebeing available.In March 1979, a labor management meeting was heldwith various officials of Respondent and the Union, in-cluding some of Respondent's employees being present.At this time written grievances filed by employee and as-sistant steward Davis complaining about trade houses,Sinkowski and Riverside, allegedly performing removalswhen he (Davis) and other of Respondent's personneli' Pyramid at that time operated out of the Ponce Funeral Home inBrooklyn.i' This person was either another licensed funeral director or a man-ager or assistant manager.630 WALTER B. COOKE, INC.were available for the work were brought up by unionofficials and/or Davis. Respondent's representative,Scott, responded that management had the right to movethe body any way they wanted to. Davis was also in-formed by Scott not to harass his manager.'3At this meeting Union Representative Benson request-ed that the recall overtime procedure be reinstituted.Scott replied that Respondent had tried it in the past andthat it did not work out.Neither of these issues was resolved at the meeting, 4and no further action was taken by the Union with re-spect to these matters.Aside from the above, there is no evidence in therecord that the Union has ever protested or grieved Re-spondent's use of trade houses to perform unit work. It isundisputed that no arbitrations were ever filed for by theUnion in protest of Respondent's use of trade. As notedabove, Respondent eliminated the night shift in approxi-mately 1975 and proceeded to assign the bulk of thisformer unit work to trade houses, and, insofar as therecord discloses, no protest or grievance was filed by theUnion at the time.'5C. Respondent's Decision To Lay Off EmployeesDonald Campbell was transferred to New York bySCI to attempt to improve the profitability of various ofSCI's companies located in the eastern region. SCI wasof the opinion that the contribution to overall corporateprofits were not being made by this group of companies,and dispatched Campbell to assess the problem and makechanges that would improve the operating margins ofthese firms.Campbell noticed a decline in business volume of thevarious companies under his direction, and from 1975 to1979 instituted a number of operational changes in manyof SCI's subsidiaries, such as eliminating equipment andvehicles, reducing staff including some management posi-tions by attrition and/or layoffs and closing offices.In January 1975, Respondent employed 54 bargainingunit employees. As of June 28, 1979, Respondent em-ployed 36 such employees. The reduction of these 18employees was accomplished through attrition.In early 1979, upon reviewing Respondent's records,Campbell noticed decreasing volume of business and rev-enues was resulting in a decline in profitability. He in-structed Amato to study the situation and to develop aplan to improve Respondent's profit situation.Amato studied Respondent's case volume statistics,which revealed 6,537 cases in the fiscal year 1973-74(ending April 10, 1974), 5,744 cases in the fiscal year1977-78 (ending April 1978), and 5,248 cases in fiscalyear 1978-79 (ending April 30, 1979). Gross sales had de-creased $350,000 from fiscal year 1978 to 1979. In fiscalyear 1978, Respondent's income before taxes was"I Apparently Davis had previously engaged in a heated argumentwith his manager, which arose as a result of Davis' complaint to the man-ager about trade performing unit work." A number of other issues unrelated to areas pertinent herein wereresolved at this meeting.I" As noted also above, the record does not disclose whether any em-ployees were laid off as a result of this action of Respondent.$221,611. In 1979 Respondent's records demonstrated aloss of $4,938 of income before taxes. iAmato, after studying these figures and observing Re-spondent's operations, concluded that there was insuffi-cient work to justify retention of its present complementof employees for full 8-hour days Amato therefore rec-ommended that Respondent subcontract a larger portionof its work to the trade and lay-off a number of employ-ees. As Amato explained, 'By doing this, we would paythe trades only for the actual service or services per-formed. We thought this would be more economicalthan retaining regular employees for a full eight hourshift when we did not regularly have eight hours ofwork for them."Amato calculated the amounts of money that he ex-pected to save by his plan, which would also result insaving money on equipment, vehicles, and other materi-als. It is admitted that the largest part of the savings toRespondent by its dccision to subcontract to trade, camefrom the elimination of salaries, overtime, and fringebenefits paid to the employees laid off. Amato concludedsubstantially all of its embalming and rcml'al workshould be subcontracted to the trade, wh:ch woulk resultin the layoff of 20 employees.Amato discussed his plan'7with Campbell during themonths of May and June. Amato had previously dis-cussed the proposed changes with Allan Gallay, Re-spondent's attorney, and asked Gallay if the layoffs werepermitted by the contract. Gallay responded that he didnot see any problem and that Respondent had a rightunder the contract to institute the changes Amato wascontemplating. Gallay reminded Amato that other firmssuch as Parkside and Parkwest with the same contractand the same union had implemented similar plans andno grievances were filed. Campbell had been informedby various officials of Parkside and Boulevard West thatthey had laid-off employees and subcontracted to tradeembalming work, and this had resulted in substantial sav-ings for these companies.As a result of these discussions Campbell authorizedAmato to implement his proposals. In mid-June, Amatobegan contacting the various trade houses used by Re-spondent at that time, as well as other trade houseswhich Respondent had not used prior thereto. He dis-cussed with them the possibility of handling Respond-ent's removal and embalming work, and negotiated withthem prices and other items concerning their potentialand ability to perform the work. He reached agreementwith four trade houses to handle the work previouslyperformed by the unit employees who were to be laidoff. He retained Pyramid to cover Respondent's Manhat-tan chapels, Ruggiero in the Bronx, Gallaher in Queens,and Cafaro to handle its Brooklyn chapels. He also madechanges with respect to Respondent's vehicles andworked out a schedule of employees to be laid off.Amato called Gallay and asked him to notify the Unionof Respondent's decision.16 SCI files a joint tax return covering all of its subsidiaries.II The plan also included the promotion of six bargaining unit employ-ees to assistant managers, a position not covered by the contract.631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Wednesday, June 27, Gallay called Peter Ottley,the president of Local 144. Gallay informed Ottley thatRespondent had determined that a layoff of 20 employ-ees was necessary, and that Respondent would thereafterexercise its right to use trade to handle the removal andembalming work previously performed by these employ-ees. Ottley asked how many employees were in the unitand was told about 32. Ottley expressed shock concern-ing the magnitude of the layoff. Gallay responded thatthe contract allows Respondent to change its method ofoperation and reminded Ottley of a discussion of thissubject during the 1976 negotiations.'sOttley then asked when the layoffs will be effective.Gallay replied the next day. Ottley asked why so soonand Gallay answered that Respondent was concernedover the detrimental effect of giving employees toomuch notice. Gallay in response to another questionfrom Ottley informed him that the layoffs would be inorder of seniority and employees would be paid sever-ance pursuant to the contract. Ottley asked if there wereany chance that the number laid off could be reduced toless than 20 and Gallay said that he did not think so.On Thursday, June 28, 20 employees were laid off.The next day after a call from the Union, the numberwas reduced to 19, since Carlo Bonura who had beenlaid off was entitled to superseniority by virtue of hisbeing shop steward. Thus his layoff was rescinded.The 19 employees who were laid off'9were read aletter by supervisors which notified them in pertinentpart, "regretfully, I must advise that for economic rea-sons the Company feels that it must change to the use oftrade embalmers to increase efficiency in order to sur-vive. As a result you are being laid off effective today."Severance checks were issued to the laid-off employ-ees. Eleven of the 19 checks were cashed by October 1,1979, and all of them were cashed by the date of thehearing herein.On Friday, June 29, Ottley contacted Gallay and re-quested a meeting with Respondent's officials to discussthe layoffs. A meeting was arranged for Monday, July 2,at the Union's offices. Present were Gallay, Amato,Scott, Ottley, and Benson. Ottley began by asking whyRespondent had to lay off 20 people. Scott responded onbehalf of Respondent by addressing himself to thechanges taking place in the industry, including changesin the nature of services requested by families, changes inthe nature of the population in New York, and that useof its licensed personnel was not the same as it had beenyears ago. He continued that Respondent could not keepgoing the same way and that its action was a response itfelt it must make to these changes." This discussion will be more fully set forth below." Those laid off included Robert Anderson, Girard Astazadour, Mi-chael Kenny, John Joyce, Edward Cahill, Tara Kluge, Jeffrey Kassan,Steven Walkoczy, and Joseph Franza, who worked at Respondent 85thStreet chapel; Joseph D'Errico from 72d Street; Lamont Tillot and LeonMicewicz who worked at 190th Street; Kevin Mack from Concourse;Roger Davis and Richard Winn who worked at Parkchester; PeterTedesco from Jackson Heights; Phillip Nicosia who worked at BayRidge; and Martin Qualantone from Respondent's Snyder Avenue chapel,All of the employees laid off except for Kassan were licensed funeral di-rectors. Kassan was a resident.Gallay then interjected that Respondent had a rightunder the contract to change its operations in this fash-ion, and reminded Ottley of their prior phone call onJune 27 when Gallay had referred to the contractualrights of Respondent. No one from the Union challengedor disputed Gally's assertion that the contract gave Re-spondent the right to subcontract the work to the trade.Benson then argued that the use of trade would notsave Respondent any money, and that using its own em-ployees with overtime would be as economical and noone need be laid off. Amato replied that this was not so,that he had studied the matter, and that based on Re-spondent's prior use of trade, and the declining casevolume and revenues, management was convinced thatthis action would be more economical and that there wasno alternative.Ottley asked if there were any way for Respondent tolay off fewer employees. Amato responded that he couldnot see any way to do so, but that if the Union had anyideas on how to avoid the problem or accomplish thesame goal or anything he felt he wanted to discuss fur-ther to let Respondent know. Ottley replied that hewould be in touch and the meeting concluded.At no time during this meeting did anyone from theUnion question Respondent's right under the contract tosubcontract and or to lay off its employees. In addition itis also clear that at no time during this meeting did anyunion representatives consent to or agree with Respond-ent's decision.A letter dated June 29 was sent to Gallay, written byStephen Kahn, attorney for Local 144. The letter statesthat it is the position of Local 144 that Respondent's uni-lateral action of laying off employees, reassigning em-ployees to new job classifications, and subcontracting outwork formerly done by union members is in violation ofthe collective-bargaining agreement then in force.The letter then requests immediate recission of theseactions, restoration of the status quo, as well as the op-portunity to bargain concerning any changes which Re-spondent may desire to make.20On July 5, the Union notified Amato and the Ameri-can Arbitration Association that it was demanding arbi-tration, alleging that Respondent was in violation of thecontract by its layoff of June 28. None of the Union'sletters specify the specific contractual provision or provi-sions allegedly violated by Respondent.As noted above, the Union also filed unfair labor prac-tices with Region 2 of the National Labor RelationsBoard on July 6.On July 18, the AAA submitted a list of potential arbi-trators to the parties. Subsequently, Respondent filed amotion in Supreme Court of New York County for astay of the arbitration. After extensive delay, the courtdenied the motion to stay the arbitration. In the interim,Local 1034, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called Local 1034, was certified as the collective-20 The record does not reflect when this letter was received by Gallayor whether it was before or after the July 2 meeting discussed above.632 WALTER B. COOKE, INC.bargaining representative of the unit employees em-ployed by Respondent.21Local 1034 at some point not specified in the recordrequested that Local 144 furnish it with the files pertain-ing to the arbitration so it could consider proceedingwith the hearing. Local 144 did not forward the files toLocal 1034 as requested. Thereafter the instant complaintissued, and Local 1034 decided to permit the NLRB todetermine the issue herein. The arbitration proceedinghas not been withdrawn. Respondent specifically dis-claims any contention that the instant complaint be de-ferred to the arbitral process.D. The 1976 NegotiationsArticle III of the collective-bargaining agreement wasfirst negotiated in either 1970 or 1973. No testimony wasadduced from any party as to the substance of the nego-tiations when this contractual provision and or its inter-relationship with other contractual provisions wereagreed on.However, Gallay, Respondent's attorney, who was thechief negotiator for the MFDA since at least 1970, testi-fied as to the 1976 negotiations. His testimony which isuncontradicted22and therefore credited establishes thatin 1976 Ottley, the Union's president, entered negotia-tions for the first time. In fact, the present Union, Local144, resulted from a merger in 1974 between Local 100and Local 144 of the Service Employees Union, AFL-CIO. Local 100 was the collective-bargaining representa-tive and the contracting party with MFDA when theclauses in dispute were negotiated. Thus 1976 was thefirst negotiation that Ottley, who had been president ofLocal 144 and became president of the new Union, at-tended with the MFDA. Since Ottley was unfamiliarwith the funeral industry, Gallay endeavored to acquainthim with the collective-bargaining agreement and themeaning of various clauses included therein.Present during the 1976 negotiations in addition toOttley were various officials and/or attorneys of Local144, who had been involved in the negotiation and/orthe interpretation of the various clauses in dispute whilethey were associated with Local 100. These individualsincluded William O'Keefe, former president of Local100, and William Pitassy, attorney for Local 100 and forLocal 144 as well, and Sustero, a business agent for bothLocal 100 and Local 144. In addition there were anumber of employees present who were members of theUnion's bargaining committee. One of those members,who was present at both the 1973 and 1976 negotiations," Pursuant to a petition filed by Local 1034 in Case 2-CA-18452 andan elect on held on March 6, 1980, Local 1034 was certified as the collec-tive-bargaining representative of the employees employed by the MFDA,formerly represented by Local 144. In July 1980 a contract was enteredinto between Local 1034 and MFDA, which covered and has been ap-plied to the employees of Respondent.", The General Counsel and the Charging Party objected at the hear-ing to Gallay being permitted to testify, since he acted as attorney forRespondent at the hearing, and his testifying violated the canons ofethics. The Charging Party reviews this objection in her brief. I reaffirmthe ruling that I made at the hearing, permitting Oallay to testify. It iswell settled that the Board will not pass on the ethical propriety of a de-cision by counsel to testify. Local Union Na 9. International Union of Qp-erating Engineers (Fountain Sand & Grmael Ca), 210 NLRB 129, fn. I(1974); Adolph Coors Company, 235 NLRB 271, 273 (1978).was Mary DeLouise, an employee of Respondent.23 Therecord also revealed that O'Keefe died-sometime in 1977,and that Sustero was not employed by the Union at thetime of the hearing.At the second or third negotiation session in 1976,after a discussion of the various proposals submitted bythe Union, it became evident to Gallay that Ottley wasnot fully conversant with the contract. Thus, he felt itnecessary to go over the entire contract explaining indetail the clauses which needed explanations of what themutual understandings had been between the parties.Gallay explained that article III, section 2, gave theright to the Employer to modify its operations and to goto trade. He went through the exceptions referred to inthis clause, and the reasons for them. With respect to ar-ticle XVIII, section 2, Gallay explained that this limita-tion on new members availing themselves of the subcon-tracting option for 6 months was put in at the behest ofthe Union some years ago, because the Union was con-cerned that it could organize a new shop, which wouldthen join the Association and, by reason of article III,immediately terminate employees and go to trade. Thusthe Union was able to prevent such an occurrence fornew members of the Association for 6 months. Thesecond limitation on an employer's right to go to tradewas article V, which as explained by Gallay referred tosituations where an employer goes to trade, and its re-maining employees would be entitled to recall overtimeon a priority basis, assuming that gave the employer thekind of coverage article V requires. Gallay went intosome detail as to why such a lengthy complex article hadbeen worked out. He explained that the problem in thepast had been that employees would accept recall over-time only when it was convenient for them, and wouldleave an employer without adequate coverage on suchnights as Christmas Eve and Thanksgiving, and that theEmployer would be unable to utilize trade for thesetimes unless trade was getting regular work as well.Thus the Employer wanted full coverage with an em-ployee obligated to work if necessary, and if the employ-ees were not going to give coverage for 2 successivemonths, then the employer could go to trade and notworry about it. He also stated that he did not know ofany funeral establishment where the recall list was work-ing and that full coverage was provided. When Gallaycompleted his explanation of the interrelationship be-tween these clauses and their meaning as set forth above,no one present from the Union challenged or disputedhis statements. The only comment made on Gallay'scompletion of his recitation with respect to these clauseswas made by Ottley, who said, "I understand."There were certain areas in the contract discussed byGallay where his interpretation was questioned by unionofficials, but not in these areas. Pitassy on a couple ofcases helped Gallay explain certain items to Ottley, butagain there was no challenge made or questions askedconcerning Gallay's discussion of articles III and V asset forth above.s" DeLouise was an assistant manager of Respondent at the time of thelayoff.633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition there were no proposals made by theUnion or the Employer during these negotiations tochange, alter, or modify these clauses.E. Respondent's Operations After June 28As noted above, as part of Amato's plan to improveprofits, six unit employees were promoted to assistantmanagers.24Thus, as a result of the changes instituted byAmato, 11 employees remained covered by the contract.After the layoff there were no licensed funeral directorsassigned to the Chelsea, Bay Ridge, and Snyder Avenuechapels. The 11 unit employees who remained employedby Respondent primarily performed arrangements anddirections, and few if any embalmings or removals.These employees received all the benefits under the con-tract to which they were entitled.Pyramid as indicated was retained to service Respond-ent's three Manhattan chapels. Amato was asked by JoeMule, one of the two principals of Pyramid, for recom-mendations on which employees of Respondent to con-sider hiring. Amato recommended to Mule certain em-ployees for hire whose work Amato felt was "such thatit would be up to what we wanted to have done, up toour standards." Amato recommended according to histestimony which is not disputed and is credited, quite afew25individuals for hire by Pyramid. Some of thosewhom he recommended were hired by Pyramid andothers were not. Pyramid hired on a regular basis fiveformer Cooke employees, all of whom were recommend-ed by either Amato and/or Quinn. They were Cahill,D'Errico, Franza, Mack, and Nicosia. These employeesshortly after or on the same day as their layoffs were no-tified by Quinn or their respective supervisors that ifthey were interested in employment to contact Pyra-mid.26In addition, during the next several months, Pyra-mid hired several employees who were not formerly em-ployed by Cooke. They were Bob Donlan, Tony Carbo,Larry Hoey, and James Donofrio. The Pyramid employ-ees performed all of Respondent's embalmings and re-movals at its Manhattan chapels which included dressingand casketing, as well as an occasional direction or ar-rangement.While employed by Pyramid, these employees workeda combination of 12-hour day and night shifts so thatthere was trade service available on a 24-hour-a-daybasis. During the first week of employment at Pyramid,they were paid a weekly salary. The next week, Mule in-formed the employees that thereafter they were to bepaid on a per-call basis. They were paid $15 for a remov-al, $20 for an embalming, $40 for a direction, and $20 foran arrangement. They received no overtime pay or anyfringe benefits. 2 724 They were employees C. Killeell, J. McPhillips, Carl Marchena, C.Towe, Steven Mack, and R. Snopkoski." He could not recall how many he recommended.S6 Joseph Franza in fact was told by Quinn that she was trying to lineup jobs for the men with the trade houses that were coming in. She gavehim the phone number of Pyramid as well as the number of Caffaro, thetrade house that was to service Brooklyn. Franza called Pyramid first,spoke to Pete Zunno (the other principal of Pyramid), and arranged to behired.27 Pyramid had its own payroll and the employees were paid withPyramid checks prepared by Pyramid's clerical employee.For the first week or two, after the layoff, Pyramidoperated out of the Ponce Funeral Home in Brooklyn,New York, as it had done prior to the layoff, whichwould necessitate transporting the remains back andforth from Brooklyn to the various Manhattan chapels.This proved to be inefficient and time consuming, par-ticularly since the bulk of Respondent's work arose outof its 85th St. chapel. Pyramid intended to use Respond-ent's Chelsea chapel on occasion to perform embalmingsas it had done in the past,28but this location proved tobe too small a facility. Thus one of Pyramid's representa-tives suggested to Amato that Pyramid move their baseof operations to Respondent's 85th Street chapel, so thatemployees could use the facility for embalming and becloser to or in the chapels where they would be requiredto work. Amato agreed and thereafter Pyramid movedinto the basement of Respondent's 85th Street chapel.Pyramid had a desk, a telephone, and filing cabinets inone section of the basement.For the use of Respondent's premises in this fashion,Amato negotiated a price reduction with Pyramid's rep-resentatives of about 20 percent of the price charged Re-spondent for Pyramid's embalming and removal serv-ices. 29It is undisputed and in fact admitted by one of theGeneral Counsel's witnesses that the move of Pyramidfrom Brooklyn to Respondent's 85th Street chapel bene-fitted the employees as well as Pyramid, since they couldmake more removals and embalmings.Mule and Zunno arrived at the 85th Street chapelaround 9:30 a.m. and generally remained until 5 p.m.During this period of time they dispatched their employ-ees to the various jobs. Between 5 p.m. and 9:30 a.m., theemployees were dispatched by Respondent's personnel.30The dispatching that was conducted by either Mule orZunno or by Respondent's personnel encompassed verylittle discretion or judgment on their part. For the largemajority of situations it made no difference to Respond-ent who performed the particular job. Either Quinn orRespondent's employee on duty would call down to Pyr-amid and request an employee for an embalming, a re-moval, and/or a direction. Very rarely would Respond-ent make any requests concerning who would be as-signed, although occasionally they would request a"former Cooke employee" be furnished for a job,3' or aspecific person be selected. These requests would gener-28 The record reveals that, prior to the layoff when Pyramid servicedRespondent in Brooklyn and Manhattan, it used Respondent's Chelseachapel for embalming on the average of once a week.29 No written agreement was entered into between Respondent andPyramid with respect to the reduction in price or in fact the originalagreement, which provided for payment by Respondent to Pyramid on aper-call basis.3s By either Jeannne Quinn or after control was closed by Respond-ent's employee or supervisor on duty in the 85th Street chapel. It wasestimated by employee Franza that 90 percent of his assignments weregiven to him by either Mule or Zunno. The remaining 10 percent wereassigned by Quinn or other of Respondent's employees.Sl As noted, Pyramid employed four individuals not previously em-ployed by Respondent, in addition to Franza, Nicosia, D'Errico, Cahill,and Kevin Mack, who had been in Respondent's employ.634 WALTER B. COOKE, INC.ally involve directions, where Quinn "liked the way"that certain former employees directed a funeral.32A rotation system was established among Pyramid'semployees whereby assignments were generally made onthe basis of who had received the last assignment, in anattempt to equalize the work as much as possible. If asecond man was needed for a removal, a second Pyramidman would be used. In these circumstances, the secondPyramid employee would not be paid for the call.Pyramid employees used Respondent's embalmingtables, and some of Respondent's supplies until thesupply was exhausted by the end of the summer, whenfor the most part Pyramid used its own supplies.Pyramid for the large majority of its work used itsown vehicles, but on occasion, in an emergency situa-tion, it would be permitted to use Respondent's vehiclesto perform removals.33The record contained one incident wherein Respond-ent's officials became involved in a disciplinary incidentconcerning a Pyramid employee. In late July or earlyAugust, Ed Cahill received a phone call at home, on hisday off, from Quinn. She asked him if he would come inand do some removals and embalmings. Cahill repliedyes and reported to Respondent's basement at 85thStreet. While he was talking with Mule, Quinn camedown and informed Cahill that he had to make an ar-rangement. Cahill replied that he did not want to makean arrangement and that he did not have to do it. Headded that when he was hired, he had told Pyramid thathe would not make arrangements.s4Quinn did not re-spond, but Mule ordered Cahill to make the arrange-ment. Cahill answered, "I refuse, I told you this." Muletold Cahill that he was fired. It is undisputed that Quinnmade no request of Mule that he terminate or otherwisediscipline Cahill for his refusal to perform the assign-ment.Franza testified that while he was employed by Pyra-mid, Leo Denny, Respondent's manager at 85th Streetasked him to keep an eye on resident and sort of takeSchroeder "under his wing." In this connection, Franzawas present in the embalming room while Schroeder em-balmed a body,35from three to five times during the 13months that Franza worked for Pyramid. The recorddoes not reflect whether or by whom Franza was paidfor being present when Schroeder embalmed on theseoccasions. The record also does not establish how orwhen Franza other than these three to five occasions"kept an eye on or took Schroeder under his wing."st For instance D'Errico, who testified that Quinn specifically request-ed that he be assigned a particular job, usually a direction, in less than Iout of 100 calls. D'Errico further testified that this occurred from 5 to 10times during his employment at Pyramid, which lasted some 13 months.Nicosia testified that he could not recall Quinn ever asking for a particu-lar Pyramid employee to perform a job Franza testified that Quinnwould on occasion request that he or a former Cooke employee performa certain job."s The vehicles involved are station wagons used to transport the re-mains.$4 Cahill testified that he had informed Pyramid at hire that he wouldnot perform arrangements, because S20 was in his judgment insufficientrenumeration for this service.s$ The law requires that a licensed funeral director be present when aresident performs embalmings.In addition, the record reveals that D'Errico, Nicosia,and Franza, at the request of Mule, filled in for Respond-ent's employees and covered Respondent's chapels inManhattan as a license on Thanksgiving, Christmas, andNew Year's day.Pyramid, in addition to servicing Respondent, per-formed work for four or five other accounts.3sAbout 85percent of Pyramid's work however was performed forRespondent. When Pyramid serviced these other ac-counts, Pyramid's employees serviced them in the samemanner and pursuant to the same essential procedures asthey did when they serviced Respondent. On some occa-sions, the employees would use the facilities of theseother accounts including their equipment and supplies toembalm bodies. On other occasions, they would use Re-spondent's 85th Street facility to perform embalmings forPyramid's other accounts. At times Pyramid employeesalso embalmed bodies using Respondent's 72d Street andChelsea facilities while servicing Respondent's funeralswhich arose out of these locations. Three to 4 monthsafter Pyramid began to service Respondent in Manhattanon a regular basis, it lost two of its other accounts,Ponce and Barone.Lamont Tillot, who had been employed at Respond-ent's 190th Street location prior to the layoff, after beingnotified of his layoff by his manager, was told to callQuinn. He did so, and was told by Quinn to call Rug-giero and that "they will have a job for you." Tillot im-mediately called Ruggiero, spoke to Robert Ruggiero,and was given a job.Tillot while employed by Ruggiero worked whateverhours he wanted, and averaged 12 hours a day. He waspaid on a per-call basis, performing embalmings, remov-als, dressing, and casketing. He serviced Respondent'sthree Bronx chapels, and performed 95 percent of theembalmings at these three locations, and 5 percent ofthem at Ruggiero's chapel. Tillot was paid by Ruggiero'scheck and used Ruggiero's vehicles for removals. Rug-giero had other accounts, but Tillot did not perform anywork servicing these firms. Ruggiero utilized familymembers (two brothers) as well as an employee namedAndrews to service these other accounts and to serviceRespondent's chapels during the hours that Tillot wasoff.Tillot ordinarily did not report to Ruggiero's chapel,but would be dispatched by Robert Ruggiero to do re-movals and embalmings at Respondent's Bronx chapels.Tillot carried a beeper with him and would be beeped byRuggiero and would call Ruggiero's office to receive anassignment. Ordinarily, after Tillot completed a job atone of Respondent's chapels, he would report to themanager of Respondent's chapel and inform him that thejob was completed. At that point, on some occasions, themanager would inform Tillot that Respondent had an-other removal and/or embalming for him to perform.Tillot would either call Ruggiero to report that he wasgoing out on the assignment or, on some occasions, themanager would instruct Tillot to go out on the job, andhe would call Ruggiero to so report.36 These were Ponce, Barone, Andrelte. Canza. and Vanella FuneralService.635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartin Qualantone had been employed as funeral di-rector for Respondent at Snyder Avenue prior to thelayoff. After the layoff he received calls from John Gal-laher Funeral Service and Zunno or Mule of Pyramid,and was told that they had been given Qualantone'sname, and asked him to come to work for them. Aftersome discussions with these individuals as well as a rep-resentative from Caffaro, Qualantone arranged to per-form only directions and hairdressing for these firms ona per-call basis.37He did not report to any particulartrade house and used his home as an office taking callson a first-come-first-served basis, Qualantone performedsuch work at Respondent's chapels in Manhattan, Brook-lyn, and Queens for these trade houses, as well as per-forming some services for accounts of these trade housesother than Respondent, such as Andrette and Ponce. Healso performed some services for several other tradehouses not associated with Respondent's chapels. Theseincluded Cionin Funeral Service, Each Funeral Service,and Greenwood Funeral Service. Qualantone's work forall of these trade houses was essentially the same, interms of procedure and performance whether or not itwas performed at Respondent's chapels or at chapels ofother funeral establishments.As noted above, on March 14, 1980, Local 1034, IBT,was certified as the collective-bargaining representativeof the employees employed by MFDA the members in-cluding Respondent. In July 1980, a contract was execut-ed, which provided that members of MFDA could onlyuse trade services whose employees are covered by theLocal 1034 contract. Pyramid could not afford the termsof the Local 1034 contract, and, since Respondent pro-vided the bulk of its business, was forced to close some-time in July 1980.Around the same time Respondent decided to assignthe majority of its embalming and removals to West SideFuneral Service, a trade house which is a subsidiary ofSCI. A letter dated June 25, 1980, sent by SCI andsigned by Amato to all former laid-off employees, statedthat management was considering the possibility of pro-viding employment for certain previously laid-off em-ployees. The letter requested that the former employeesreturn a form indicating whether they were interested inemployment as well as their earliest date of availability.As a result of this letter, sometime in July 1980, WestSide hired the employees who had previously performedmost of the work on Respondent's accounts while work-ing for Pyramid and Ruggiero.asThese employees didnot retain their Walter B. Cooke seniority when theywere employed by West Side.s9The procedure utilized by Respondent in making itsassignments is and has been since August 1980 to assignits own employees first to all work including embalmingsand removals if possible. When the supply of Respond-37 As noted above, Gallaher serviced Respondent's chapels in Queensand Caffaro Respondent's chapels in Brooklyn." Cahill, Franza, Qualantone, Tillot, D'Errico, and Nicosia." West Side, which as noted was a subsidiary of SCI, had a collec-tive-bargaining agreement with Local 1034. Pyramid did not and as notedwent out of busineas as a result of losing Respondent's account. Gallaherand Ruggiero did not have a collective-bargaining agreement with Local1034 in July 1980, but at some subsequent time did enter into such anagreement.ent's own employees is exhausted, West Side's employeesare utilized.40When West Side is unable to perform thenecessary work, Respondent then uses Ruggiero andGallaher.41III. ANALYSISA. The Prior ChargesRespondent argues that the previous dismissal of Local144's charge in Case 2-CA-16572, and the approval ofthe withdrawal of Kluge's previously filed charge inCase 2-CA-16571, by the Region which admittedly werebased on the same conduct attacked herein mandate dis-missal of the instant complaint.However it is well settled that a prior charge which iswithdrawn without prejudice, or a dismissal by a Re-gional Director of a prior charge, even where the identi-cal conduct is involved, does not constitute an adjudica-tion on the merits, and no resjudicata effect can be givento these actions.42The cases cited by Respondent in its brief in supportof its position on this issue are either clearly inapplicableand distinguishable3or merely unsupported dicta by anadministrative law judge. Quality Transport Inc., 211NLRB 198, 201 (1974).The only case cited by Respondent which in my judg-ment provides any support for Respondent's position isAPA Transport Corp., 239 NLRB 1407 (1979). Howev-er, although this case does give some effect to a priorRegional Director's dismissal, I find it to also be distin-guishable from and not controlling on the instant case. InAPA, the Board considered the prior dismissal letter,only insofar as it contained factual evidence sufficient tomeet Respondent's burden of rebutting the presumptionof illegality of a bidding provision of a superseniorityclause under Dairylea Cooperative Inc., 219 NLRB 656(1975), enfd. 531 F.2d 1162 (2d Cir. 1976). This findingwas necessary only to deny the General Counsel'smotion for summary judgment, and was not an adjudica-tion on the merits of this issue.44Accordingly, I find that the Board's well-establishedrefusal to give resjudicata effect to prior withdrawals ordismissals is controlling herein, and that the Region'sprior dismissal and approval of the withdrawal of theprior charges do not mandate dismissal of the instantcomplaint.40 The bulk of Respondent's removals and embalmings have been per-formed by West Side since that date.4' As noted, Ruggiero and Gallaher are now signatories to a Local1034 contract.42 Fanet Inc., 202 NLRB 409 (1973); Omico Plastics inc, 18U4 NLRB767 (1970); Cone Bro Contract Ca, 158 NLRB 86 (1966); W. Ralston dCa Inc., 131 NLRB (1961); Swanson's Inc. 125 NLRB 407 (1959).4 Maosher Steel Ca v. N.LRB., 568 F.2d 436 (5th Cjr. 1978); GulfState Manufacturers Inc v. N.LR.B, 598 F.2d 896 (5th Cir. 1979)." I would note that in another portion of the decision, the Board inAPA, supra, granted summary judgment with respect to the maintenanceof the superseniority clause extending beyond layoff, where the respond.ents had not presented any factual evidence to rebut the presumption ofillegality.636 WALTER B. COOKE, INC.B. Was Respondent's Layoff of 19 Employees on June28, 1979, "Inherently Destructive of EmployeeRights"?The General Counsel and the Charging Party arguethat Respondent's conduct in laying off its employees onJune 28 and thereafter subcontracting out the work tothe trade is conduct "inherently destructive of employeerights" and thereby violates Section 8(a)(1) and (3) of theAct. They place principal reliance on Los Angeles MarineHardware Co., 235 NLRB 720 (1978), enfd. F.2d 1302(9th Cir. 1979), as well as other cases both prior and sub-sequent45to Los Angeles, which find 8(aX3) violations ona similar theory.46In Los Angeles, supra, a single em-ployer consisting of three corporations relocated its rec-reational sales operation from one plant in San Pedro,California, to two other plants in other cities in Califor-nia, in the midst of a collective-bargaining agreementwith a labor organization. Respondent therein took theposition that the contract did not cover the plants towhich the work was transferred, and did not apply thecontract's terms to the employees at the new plants. Thisaction resulted in the terminations of the employees whowere employed at San Pedro.The Administrative Law Judge, affirmed by theBoard, found that the decision to move was an economicone, based on the loss of profits and an anticipated loss,and not based on hostility or animus to the Union.47Infact an allegation that the relocation was utilized as ameans of getting rid of the union was not established bythe evidence.However, he also found that the contract did apply (inview of the simple employer finding) to the other twoplants, and Section 8(d) of the Act precludes a partyfrom making a midterm modification in said agreementwithout the consent of the other party. Therefore Re-spondent modified the contract in midterm without theconsent of the union, by removing the work to anotherplant, reducing the wages, and hiring new employees toreplace the employees who had worked at San Pedro. Itwas further found that since the terminations of the em-ployees resulted from the efforts of respondents toescape the economic obligations imposed by the con-tract, these terminations were unlawful, since they werepart of a plan to escape such obligations and were "in-herently destructive of employee interests."The first question to be determined herein is whetheror not Respondent's actions constituted a midterm modi-fication of the contract. The General Counsel and theCharging Party contend that the contract between Re-spondent and the Union prohibits subcontracting of workto the trade in these circumstances. Respondent on theother hand contends that the agreement expressly per-mits its actions.4' Am-Del Co Inc. and Compton Service Ca, 225 NLRB 698 (1979);Rushton & Mercier Woodworking Ca, 203 NLBR 123 (1973).46 Brown Company, 243 NLRB 769 (1979); Big Bear Supermarkets Nu3, 239 NLRB 179 (1978).*' It was found that respondent's labor costs in the contract was a sig-nificant factor in its decision to relocate. However, it was found that thefact that high labor costs resulting from bargaining with a union had beenthe source of economic straits does not render the decision other thaneconomic.The parties disagree as to the meaning of and interrela-tionship between article III, section 2, and section 3. TheGeneral Counsel and the Charging Party argue thatsection III restricts section II and limits the right of Pc-spondent to engage a subcontractor to perform workwithin its normal geographic area, and that Respondentby section II retains only the right to use trade whenovertime work becomes available and when the normalcompliment of employees cannot handle the work andthe priorities in article V have been complied with.Respondent on the other hand argues that section IIgives it the unlimited right to go to trade, subject only toarticle XVII (which involves new members of the Asso-ciation) and article V which deals only with recall over-time, and details an involved procedure dealing with as-signments for this type of work. Thus, since the record isclear that the procedures dealing with recall overtime inarticle V48have not been in use for some time at Re-spondent, article III, section 2, applies, and Respondentsupports its right to change its operations to use of tradefor part of its unit work.The General Counsel and the Charging Party adducedno probative evidence49in support of their interpretationof the agreement. They called no officials of Local 144or employees who were members of Local 144's bargain-ing committee to testify in support of such an interpreta-tion. They rely primarily on statements made in casesdealing with construction of contracts generally, indicat-ing that a fair and customary rather than an inequitableconstruction of a contract should be preferred," that acontract should not be interpreted in a way as to lead toharsh or absurd results,51 and that a construction which"will result in a contract the parties probably and nor-mally would enter into, rather than one which is improb-able and unusual," is preferred.52They contend that is inherently illogical, improbable,and unusual for a contract to provide detailed and specif-ic limitations on the right of the employer to subcontractrecall overtime work, and then to allow the unfetteredright to subcontract out the normal work of employees.This would permit the employer to obliterate the entireunit at any time.These arguments do have some logic and some persua-siveness, but in my judgment a careful reading of all thesections of the disputed articles support the interpretationof the contract advanced by Respondent.4' Such as employees signing up on a list indicating their availabilityfor this kind of work.4g They contend that past practice supports their interpretation of theagreement. I do not agree. Although the record reveals that, prior to thelayoff, Respondent attempted to assign work to unit employees beforeutilizing trade, the record also reveals that frequently trade was usedwithout offering the job to unit employees, particularly during the even-ings. In addition the record revealed that at one point Reapondent elimi-nated the night shift, which had formerly performed embalminga and re-movals at night, and gave the work to the trade, without protest from theUnion.'o Bank of North Carolina N.A. v. Rock Island Bank, 570( F.2d 202, 207(7th Cir. 1978)."s Rothlein v. Armour d Co., 87 LRRM 2319 (W.D. Pa. 1974).'s Continental Bus Systems v. N.LR.B., 325 F. 2d 267. 273 (10 Cir.1963).637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDArticle III, section 2, gives Respondent the right tosubcontract subject only to article XVIII and article V.Similarly article III, section 3, the provision relied onmost heavily by the General Counsel and the ChargingParty, prohibits subcontracting, unless the work has firstbeen made available to the Employer's remaining em-ployees, as provided for in article V. When one reads ar-ticle V, section 2, it specifically refers back to article III,by providing that "recall overtime work pursuant to Ar-ticle III, Section 3" shall be made available to the em-ployees as in the priorities specified therein. Thus, thesepriorities seem only to apply in the case of recall over-time and not to any other type of work. This conclusionis reinforced by the other provisions of section 2. Subdi-vision I provides that the essence of this provision is thatthe employer be able to achieve coverage by the use ofits regular employees equivalent to that obtainablethrough the use of trade. This is made clear by the otherprovisions therein, which require employees to sign upon a list for coverage, specify the dates of their availabil-ity; which require them to work on these days, subjectto disciplinary action if they do not; and which allowRespondent to go to trade immediately and indefinitely,if sufficient coverage is not provided by an employee listfor 2 successive months. In addition, the list of prioritiesfor assignments provides that after regular employeescomes laid-off employees whom the Employer allows tosign up for recall overtime. This demonstrates that thecontract contemplated layoffs of employees and thatrecall overtime be made available to the remaining em-ployees of the Employer after such a layoff.Although in some circumstances it might seem illogi-cal or inequitable for a union to allow subcontracting ofnormal work, and only restrict overtime work, it is obvi-ous that in this situation that is not the case. The use oftrade in the industry as well as at Respondent is not un-usual and is in fact commonplace. The provisions dealingwith recall overtime clearly provide for obligations andcommittments from both sides ill order to enable the Em-ployer to service its business adequately. Therefore Iconclude that the Employer by limiting its otherwise un-qualified right to subcontract in recall overtime situationshas agreed to do so only where the employees can dem-onstrate the ability to adequately service the Employerduring these hours.My conclusion is fortified by examining the other ex-ception to article III, section 2, article XVIII, section 2.This provides that for the first 6 months after an employ-er becomes a member of the Association, it cannot availitself of the subcontracting option in article III, section 2.It is clear that this provision as explained by Gallay wasinserted to prevent an employer from joining the Associ-ation and then immediately subcontracting out all of hiswork.I am therefore persuaded that, although the contract issomewhat ambiguous, Respondent's interpretation of theagreement is the correct one and that a fair reading ofthe agreement establishes that Respondent is permitted tosubcontract out to the trade, subject only to the two ex-ceptions set forth above. (Recall overtime work, wheresufficient coverage has been provided by the employees,and for new Association members.)Although I make this finding based on my reading ofthe contract, I also rely on the testimony of Gallay thatin 1976, when he provided the union negotiators whowere parties to the contract with this long prevailing in-terpretation of the contract, no union officials presentchallenged or objected to such an interpretation.53The Federal Rules of Evidence, Section 801(dX2)B),permits the admission of evidence against a party, wherethe party has manifested his adoption or belief in itstruth. It is clear that silence can be relied on as such amanifestation. The Advisory Committee's notes concern-ing this rule sums up the rationale as follows: "When si-lence is relied upon, the theory is that the person would,under the circumstances, protest the statement made inhis presence, if true. The decision in each case calls foran evaluation of probable human behavior."54The record discloses that Gallay explained the prevail-ing interpretation of a contract negotiated in the past toOttley, a new negotiator, in the presence of O'Keefe, Pi-tassy, and Sustero, all of whom had knowledge of thetruth of Gallay's statements. I find under these circum-stances that, if Gallay's interpretation were incorrect,one of these union officials and attorneys, particularlyO'Keefe, would have challenged Gallay's assertions. Theclauses involved are not minor or insignificant provi-sions. They permit, if Gallay is credited, the Employerthe right to subcontract out all of its work, subject totwo limited exceptions. It is certainly reasonable to be-lieve that, if this were not so or if the Union believed itnot to be so its officials would have made its positionclear at that time. They did not do so, and I deem it ap-propriate to conclude, which I do, that their failure to soprotest is supportive of Respondent's interpretation, andthe fact that the Union believed that Gallay was correctin his analysis of the contract's terms and its provisions.I note additionally that when Gallay informed Ottleyof this layoff on June 27, and on July 2 when Respond-ent's representatives met with union officials, Gallay re-minded Ottley of his previous comments regarding Re-spondent's rights under the contract. In neither of theseoccasions did any union officials dispute Gallay's state-ments, challenge the right of Respondent to take theaction it did under the contract, or assert that the con-tract prohibited the subcontracting, as contended by theGeneral Counsel and the Charging Party. They merelyrequested that the scope of the layoff be diminished.Therefore I find that, contrary to the position of theGeneral Counsel and the Charging Party, the contract65 I note that those union officials present included O'Keefe, the priorpresident who negotiated the agreement, the Union's attorney Pitasy.Business Agent Sustero, and employee negotiators who were also presentwhen the clauses were negotiated."4 Fed. R. Evid. 801(dX2XB) Advisory Committee's Notes 1975. Seealso United States v. HoosIer. 542 F.2d 687, 688 (6th Cir, 1976); HelleicLines Ltd. v. Gdlf Oil Corp, 340 F.2d 398, 401 (2d Cir. 1%5).638 WALTER B. COOKE, INC.does not prohibit subcontracting in the circumstancesherein,56 but in fact permits Respondent to do so.5eThe General Counsel and the Charging Party assertthat the evidence establishes that Respondent unilaterallysubcontracted bargaining unit work to the trade, withoutaffording the Union the opportunity to bargain concern-ing such action, in violation of Section 8(aX)(1) and (5) ofthe Act. 5 7I find it both unnecessary and inappropriate to makesuch a determination on this record.Preliminarily, I note that the complaint contains no8(a)(5) allegation, nor any allegation as to a refusal tobargain concerning the decision to subcontract to thetrade. Moreover, although there were extensive discus-sions and comments made by the General Counsel andthe Charging Party throughout the course of the hear-ing, in opening statements, in opposition to a motion todismiss, and otherwise, concerning the theory and ration-ale supporting a violation, no mention was made of a Fi-breboard violation.58Therefore, Respondent was not atany time during the hearing made aware of or put onnotice that its alleged failure to notify and/or bargainwith the Union concerning its decision to subcontractwas in issue. The matter was not fully litigated,59and Ifind that Respondent would not be afforded due process,if a violation of Section 8(a)(3) of the Act, were to befound in whole or in part based on a Fibreboard theory.Additionally, I am somewhat puzzled by the GeneralCounsel and the Charging Party's reliance on such a Fi-breboard violation to establish that the layoffs and sub-contracting were "inherently destructive of employeerights," and violative of Section 8(a)(3) of the Act. Al-though it is not entirely clear, they seem to be equatingthe phrase unilateral subcontracting in Fibreboard to aunilateral midterm modification in violation of Section8(d), and argue that therefore even if the subcontractingis permitted under the contract, Respondent's failure tonotify and bargain with the Union prior to its implemen-tation, automatically translates into an 8(aX3) as well asan 8(a)(5) violation. This is quite an interesting extensionof Fibreboard. which is I believe unsupported by anycases. As Los Angeles, and Brown. supra, the cases mostheavily relied on by the General Counsel and the Charg-ing Party make clear, the finding of an 8(d) modification's I note that the recall overtime provisions of the contract had notbeen in effect at Respondent's premises for many years, and the partieshad not agreed to the reinstatement of the list and the recall overtimepriorities. Thus Respondent was free under the contract to subcontract tothe trade.5" In this connectioni, I note that where a contract clause is ambiguousthe burden is on the General Counsel to bring forth evidence to explainthe ambiguity and establish that the contract has been violated. MotorCar Dealers As.,ociation of Greater Kansas City, 225 NLRB 1110 (1976).a? Fibreboard Paper Products Corporation v. N.LR.B., 279 U.S. 203(1964); Clevenger Logging. Inc. 220 NLRB 768 (1975); Syufy Enterprise. aLimited Partnership, 220 NLRB 738 (1975): Pay 'N' Save Corporation, 210NLRB 311 (1974).5a While it is true that the complaint does not mention that Respond-cnt's acts constituted a midternm modification of the agreement, it is clearfrom the comments made on the record that this was the basis for theassertion that Respondent's actions were taken in order to escape the ob-ligations of the contract and therefore inherently destructive of employeerights. Thus. Respondent was put on notice that this was in issue.59 I note that Respondent's counsel did not cross examine on, norpresent witnesses with respect to, this issue.is independent of and irrelevant to whether the partieshave bargained about the issue. In fact in Los Angeles,supra, a Fibreboard type violation was alleged but dis-missed. However, the violations of Section 8(aX5) and(3) were found in any event, since a modification can beimplemented only with the consent of the other party. InBig Bear and Rushton, supra, no Fibreboard violationswere alleged. Although in Pay 'N' Save and Clevenger,supra, 8(a)3) violations were found, along with a Fibre-board violation, it is clear that other evidence in additionto the Fibreboard violation was relied on to establish the8(a)3) violation.60In the instant case there is no evidence of animus, hos-tility to the Union, or any other evidence tending to es-tablish a discriminatory motivation by Respondent. TheGeneral Counsel and the Charging Party place much sig-nificance on Amato's testimony that in deciding to sub-contract and to lay off the employees, he was motivatedby a desire to reduce costs and improve profitability. Inthat connection Amato conceded that the contract's pro-vision calling for 8 hours of work per employee was aproblem that he sought to address, since Respondent didnot regularly have 8 hours of work for all of its employ-ees. Thus, by having work performed by the trade on aper-call basis, Respondent would no longer be obligatedto provide 8 hours of work per day to its employees andalso would save money on the salaries and benefits underthe contract that it no longer would have to pay to em-ployees being laid off. The General Counsel and theCharging Party triumphantly point to this testimony asestablishing that Respondent's motivation was to avoidthe economic obligations of the contract and was there-fore inherently destructive of employee rights.However, a close examination of Amato's testimonyestablished no more than would the testimony of any em-ployer justifying any decision to subcontract or indeed toeven lay off its employees. Thus, anytime an employerdecides to subcontract, he expects to save money, andobviously it will do so frequently if not predominantlyfrom savings that result from its not having to pay thewages and benefits and/or to guarantee a full day's workto employees guaranteed under a collective-bargainingagreement, if one is in existence. Indeed when an em-ployer decides to simply lay off employees for economicreasons, it is not uncommon to determine whether thereis sufficient work to keep such employees occupied for afull day, to justify an employer paying contractuallyagreed-upon wages, benefits, and guarantees of hours. Itseems to me that this is all that Amato's alleged admis-no Thus in Pay 'N' Save, the record revealed various 8(aXl) threatswhich permitted a finding that Respondent's actions were motivated by adesire to disparage and undermine the Union. In Clevenger the record re-vealed an 8(d) violation, in that the contract specifically prohibited thesubcontracting engaged in by the employer therein. as well as evidenceof unlawful threats by the employer to shut down its own trucks if theUnion persisted in fighting the employer's unilateral institution of a paysystem. In .m-Del Co.. supra, no Fibreboard violation was found but onlya violation on effects bargaining. Indeed in Town & Country Manufactur-ing Co.. Inc., 136 NLRB 1022 (1962), the case oftenll cited for finding8(3a)3) violations in such situations, the Board relied on factors other thanthe refusal to bargain. such as threats made and hostility to the Unionshown by the Employer's officials, to find discriminatory terminations byits subcontracting.639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsions amounted to herein. Clearly, Respondent's businesswas faltering, and its profits were decreasing. Thus, toavoid continuing its operations in such a fashion, it madesome decisions which it felt were necessary to reversethe trend of lost profits. In doing so it concluded that thechanges in the industry had created a situation wherebyRespondent was paying employees a weekly salary, andguaranteeing them 8 hours of work, where the workavailable was insufficient to keep them busy. Thus, itconcluded that a change to a subcontractor whom itcould pay on a per-call basis was more economical. Ifind nothing discriminatory in such a decision by Re-spondent, even where it may have failed to notify orconsult with the Union prior to implementing its actions.This brings me to a theory propounded by the GeneralCounsel and the Charging Party as either alternative orcomplementary to their allegation that the subcontract-ing violated the contract. They argue that the evidenceestablishes that Respondent, after the layoff, became ajoint employer with Pyramid over the terms and condi-tions of employment of Nicosia, Cahill, Mack, Franza,and D'Errico and with Ruggiero of Tillot. They arguethat at least with respect to these employees, Respondentdid not really subcontract at all, since they remained inthe bargaining unit at all times, except that they did notreceive the wages and benefits provided for in the con-tract.My reading of the relevant cases indicates that thistheory may in fact be an essential ingredient to establish-ing that Respondent's conduct was violative of the Act,and may very well be so regardless of whether the con-tract prohibits, permits, or is silent about Respondent'sright to subcontract to the trade in the circumstancesherein.Indeed, an examination of the cases wherein the Boardhas found conduct motivated by a desire to escape theobligations of a collective-bargaining agreement to be in-herently destructive, contain a common thread and in-clude a single-employer finding. Thus, in each case, anemployer by varying mechanisms or devices, such as re-location of a plant,61subcontracting,82converting em-ployees to independent contractors and subcontracting,6closing a plant and reopening at another location,64andfranchising one store of a multistore chain,65effectuateda transfer of work from a company with a union contractto another company, either without a union or with aless expensive union contract. In each case the companywhere the bargaining unit was transferred to was foundto be an alter ego of or a single employer with the com-pany which originally employed employees and were aparty to a union contract. It is in these circumstances,where the Board finds conduct motivated by a desire toescape the obligations of a contract to be inherently de-structive of employee rights, since it would permit anemployer to achieve by indirection (the transfer of workto its alter ego), what he cannot achieve by direct means6' Los Angeles, supra.I2 Brown, supra.63 Am-Del. supra64 Rushton & Mercier, supra; Helrose Bindery, Inc. and Graphic ArtsFinishing, !nc, 204 NLRB 499 (1973).6" Big Bear. supra.(i.e., the reduction of or elimination of contractual obli-gations). In such cases terminations resulting from suchefforts of an Employer are inherently destructive of em-ployee rights.e6I note that the facts herein do not come close to estab-lishing an alter ego or single-employer relationship asfound in the cases cited above, wherein a violation wasfound. Indeed such is not even alleged by the GeneralCounsel or the Charging Party, who instead argue for ajoint-employer finding.While the Board considers joint- and single-employersituations interchangeable in terms of various issues suchas jurisdiction, obligation to bargain or to remedy unfairlabor practices, and appropriate unit, it is uncertainwhether a joint-employer finding would be sufficient toestablish inherently destructive conduct. The alter ego orsingle-employer findings which are made in the citedcases imply a lack of an arm's length transaction with theother company, thereby in effect finding that an employ-er subcontracted or otherwise transferred work to itself.In joint-employer situations no such lack of an arm'slength transaction is required, and the basis of the findingis that one employer while subcontracting in good faithto an otherwise independent company has retained suffi-cient control for itself of the terms and conditions of em-ployment of the employees employed by the subcontrac-tor, to permit a finding that it is a coemployer over thoseemployees.The finding herein would have to be that Respondent,although in good-faith subcontracting to Pyramid andRuggiero, by retaining for itself sufficient control overthe conditions of employment of these employees, has ineffect subcontracted out to itself at least with respect tothese employees. However, I need not decide whetherthis argument has merit since I find, as set forth below,that no joint-employer relationship has been establishedbetween Respondent and either Pyramid or Ruggierowith respect to any employees.I note preliminarily that the General Counsel and theCharging Party do not contend that a joint employerexists between Respondent and Gallaher or Caffaro, al-though employees of these firms serviced Respondent'schapels in Brooklyn and Queens after the layoff, per-forming the work previously performed by Respondent'semployees employed at these chapels. A number of theseemployees of Respondent who worked in its Brooklynand Queens chapels were laid off as a result of Respond-ent's actions, and are includable as discriminatees herein.No theory has been advanced by either the GeneralCounsel or the Charging Party as to how the layoffs ofthese employees should be found unlawful, absent ajoint-employer finding with respect to Gallaher or Caf-faro, which firms were assigned the subcontract for thiswork.More significantly, however, the General Counsel andthe Charging Party allege joint-employer status onlywith respect to five of Pyramids nine employees, and ofone of three or four of Ruggiero's employees. With re-spect to Pyramid, although the record was not fully de-66 Los Angeles. supra: Brown, supra; Rushton, supra.640 WALTER B. COOKE, INC.veloped with respect to the four employees employed byPyramid who were not former employees of Respond-ent, it did indicate that at least for some portion of the13-month period in question these four employees werestationed at Respondent's premises along with the formerCooke employees, and performed embalmings and re-movals on a similar basis with said former Cooke em-ployees. As for Ruggiero, the record disclosed then,when Tillot was off, employee Andrews or other Rug-giero relatives performed work for Respondent.I note that the record discloses that both Pyramid andRuggiero serviced accounts other than Respondentduring this period, and that all Pyramid's employees in-cluding the five former Cooke employees performedwork servicing these other accounts. Thus, a joint-em-ployer finding limited to the former employees of Re-spondent, whose main distinction between themselvesand other employees of the subcontractors seems to bethe fact that they formerly were employed by Respond-ent appears to me to be a highly doubtful conclusion tomake.Even apart from the above-cited factors, I find therecord insufficient to establish a joint-employer relation-ship herein. "The Board has long held that the criticalfactor in determining whether a joint employer relation-ship exists is the control which one party exercises overthe labor relations policy of the other."67 In the instantcase, Pyramid and Ruggiero were responsible for theirown hiring,68disciplining, and discharging69its employ-ees. The employees are paid by the subcontractors froma separate payroll, and their hours of work are regulatedby these Employers.70There is no evidence of any jointownership or joint management, and no evidence of aprior relationship between the parties which persuadesme that their dealings were at less than arm's length. In6' O'Sullivan, Muckle, Kron Mortuary, 246 NLRB 164, 165 (1979); TheSouthland Corporation d/b/a Speedee 7-Eleven, 170 NLRB 1332, 1334(1968)." The fact that Respondent recommended that Pyramid and Ruggierohire certain employees including those actually hired is of minimal signifi-cance. There was no requirement that these companies hire anyone andin fact they did not hire all those recommended by Respondent. In thisconnection, see John Breuner Company, 248 NLRB 983 (1980), where theBoard found the fact that an Employer required a subcontractor to hireits former employees and to apply the seniority provisions of the employ-er's contract vis a vis these employees, was insufficient to establish a joint-employer relationship.59 I attach even less significance to the single incident testified to byCahill concerning his discharge from Pyramid. I note that although hisdischarge resulted indirectly from his failure to obey Quinn's instructionto perform an arrangement, in fact he was terminated only after Mulegave him the same order and he failed to comply. Moreover, it is undis-puted that at do time did Quinn or any other official of Respondent re-quest, order, or even suggest that Cahill be discharged or disciplined inany way for this conduct.'o It is true as pointed out by the General Counsel that since the em-ployees are paid on a per-call basis, their wages and to some extent theirhours are controlled indirectly by Respondent. However, this is true withrespect to all Of the trade houses in the industry, both before and afterthe layoffs. In the instant case Pyramid for the first week paid its employ-ees on a weekly salary, but then decided that it would be more profitableto switch to a per-call basis. This decision was made without any consul-tation with Respondent, insofar as the record discloses. It would beanomalous indeed to base a joint-employer finding on such a unilateraldecision made by a subcontractor. In any event I find such indirect con-trol over wages and hours to be insufficient to establish a joint-employerrelationship.fact, as noted, Pyramid was used by Respondent alongwith numerous other trade houses, both before and afterthe layoffs, in essentially the same fashion, with the post-layoff procedures and work performed essentially thesame, except for the fact that additional work was beingperformed by Pyramid and Ruggiero.In this connection the alleged "supervision" of Pyra-mid and Ruggiero employees, by Respondent's personnelgiving limited instructions about work performance andinforming employees of jobs to be performed was inmost respects similar to pre- and postlayoff conduct in-volving trade houses in the industry in general, as well aswith Respondent in particular.The only significant difference in the pre- and post-layoff relationship between Pyramid and Respondentconcerns Pyramid having moved its office into Respond-ent's premises at 85th Street. This resulted in substantialperiods of time where Mule and Zunno were not presentand where Respondent's officials or employees wouldeither call up or walk down to the basement office at85th Street to dispatch Pyramid's employees. However, aclose examination of the facts reveals that the amount ofcontrol exercised by officials and/or employees of Re-spondent over the terms and conditions of employmentof Pyramid's employees in these circumstances is quiteminimal and unsubstantial. In fact the record reveals thatthe employees of Pyramid had formulated their ownsystem of work assignments in which they would try toequalize the work as much as possible. In most cases acall would come down or a visit made to the office by aCooke employee, and a request would be made for anyemployee to perform a particular job, and it made no dif-ference to Respondent which employee was selected.7'The fact that Pyramid moved its office from the PonceFuneral Home in Brooklyn to Respondent's 85th Streetchapel, I find to be even less probative of a joint-employ-er relationship.72I note that the move was made primar-ily for the convenience of Pyramid and Pyramid's em-ployees, and at the request and behest of Pyramid's offi-cials.73In addition, the price paid to Pyramii by Re-spondent was reduced by 20 percent as a result of themove.74The record also revealed that Respondent permittedPyramid to use Respondent's vehicles in emergency situ-ations, and that on a few occasions Franza, pursuant to arequest by a supervisor of Respondent, engaged in somelimited supervision over a registered resident employedby Respondent by staying in a room with the resident, asrequested by law, while he was performing embalmings.II The instances disclosed by the record, where Respondent would re-quest that a "former Cooke employee" or a particular former Cooke em-ployee be assigned for certain jobs, usually directions, were infrequentand would not be sufficient to establish a joint-employer relationship. SeeOSullivan Muckle, supra"7 California Labor Industries, Inc, 249 NLRB 600 (1980); JohnBreuner. supra.73 This action therefore can be considered merely an example of Re-spondent and Pyramid engaging in management coordination in the bestinterests of both companies. Furniture Distribution Center Inc., 234 NLRB751 (1978).74 Note that in California and John Breuner, supra, there was no reduc-tion in price as a result of the subcontractor using the premises of theEmployer as its office, and still no joint-employer relationship was found.641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile these facts do tend to support a joint-employerfinding,75I find them, as well as some other factors citedabove, which similarly support such a finding, such asthe indirect control of wages and hours, to constitutelimited instances of participation in the management ofPyramid and Ruggiero by Respondent, set against anotherwise complete absence of participation in its laborrelations. (California, supra.) The minimal amount of con-trol exercised by Respondent in the context of the entirerelationship between Respondent and Pyramid and Rug-giero, I regard as insufficient to warrant the conclusionthat Respondent was a joint employer of any of the em-ployees of these trade houses.76The General Counsel and the Charging Party havecited a number of cases supporting their contentions thata joint-employer relationship exists herein. 7 I have care-fully read these cases and conclude that the facts in theseand other cases cited reveal much more extensive andsubstantial control over the labor relations of the em-ployees of the subcontractors therein, than were presentin the instant case.Having found that no joint-employer relationship exist-ed between Respondent and any of the employees em-ployed by Pyramid or Ruggiero, and that the collective-bargaining agreement permitted Respondent to subcon-tract work to the trade, in the circumstances presentherein, there is very little left supportive of the General?s I attach little or no significance to the testimony that Pyramid em-ployees were asked by Mule, their own supervisor, to fill in for Respond-ent's employees on a few holidays. This appears to me to be no morethan an extension of their functions as employees of a subcontractor, todo work that Respondent's employees are unable for one reason or an-other to perform.le O'Sulliwn, Muckle, supra; California, supra, John Breuner, supra;Furniture, supra; The Southland Corp., supra.77 Sun-Maid Growers of California, 239 NLRB 346 (1978), enfd. 104LRRM 2543 (9th Cir. 1980); Clayton B. Metcalf and C. B. ConstructionCo., 223 NLRB 642 (1976); Cycle Cleaning Corp. and Maurice Gershmand/b/a Queens Nassau Nursing Home, Joint Employers, 218 NLRB 1213(1970); Floyd Epperson and United Dairy Farmers Inc., 202 NLRB 23(1973), enfd. 491 F.2d 1390 (6th Cir. 1974).Counsel and the Charging Party's case. There remainsonly the testimony of Amato that he was motivated inpart in his decision to lay off and subcontract by the factthat the contract then in existence guaranteed 8 hours ofwork a day for its employees. I have already concluded,as discussed more fully infra, that such an admissionhardly qualifies as establishing a "desire to avoid the ob-ligations of a collective bargaining agreement," sufficientto establish that Respondent's actions were inherently de-structive of employee rights.Accordingly, I find that the General Counsel has notestablished by a preponderance of the evidence that Re-spondent's conduct in laying off some of its employeesand thereafter subcontracting the work previously per-formed by these employees to various subcontractorswas violative of the Act. Therefore, I shall recommenddismissal of the complaint in its entirety.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2), (6), and (7) of the Act.2. Local 144 is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not violated the Act as alleged.Upon the foregoing findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c)of the Act, I hereby issue the following recommendation:ORDER78The complaint is hereby dismissed in its entirety.78 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedil Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.642